Title: To George Washington from Colonel Levi Pawling, 18 February 1777
From: Pawling, Levi
To: Washington, George



Sir
 Rampough [N.J.] Feb: 18th 1777

I arrived at this place a few Days ago to take the Command of a Regt of New Levies raised by Brigadier General Clinton in the Counties of Ulster and Orange, to Continue in Service ’till the last day of March next. The purport of my Orders from Gen: Clinton is to Relieve an equal Number of the Militia of sd Counties, some Time past in this quarter, To leave a Detatchment under a Carefull Field Officer to secure the Pass and Stores at this place, and to Advance the Remainder of the Regiment to Closter, Hackensack, or some other the most Convenient place on that quarter, to protect the well disposed Inhabitants of this and the State of New Jersey, Curb the Disaffected and annoy the common Enemy (which last he supposed might be affected on their Parties getting Fuel in the Bergen Woods) always Securing a safe Retreat to the above Pass—At the same Time I was Ordered to give your Excellency the earliest Notice of my Arrival and Strength, that I might Receive such further Orders as your Excellency might think proper My Regiment is at present so scatter’d as not to have it in my Power to make a Regular Return which I will do as soon as I can Collect them to the Differrent Posts Assized them. It is to Consist of 500, Officers and Privates, but I Believe does not as yet Exceed 350, as Some of the Men are not yet come up. I am with the utmost Respect Your Excellency’s most Obedient Humble Servt

Levi Pawling

